Citation Nr: 1432581	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-42 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for essential hypertension, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for hypertension. 

This issue was remanded by the Board for further development in June 2013 and again in January 2014.  As the requested development has been completed, this issue is now returned to the Board for review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

Hypertension was not shown in service, was not demonstrated to a compensable degree within one year of discharge from active duty, and the competent medical evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.104 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2008, prior to the January 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Those letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claim has been obtained.  

The Veteran was provided a VA medical examination for compensation and pension purposes for his hypertension in August 2013.  This examination was considered inadequate as it did not address the issue of whether the Veteran's service connected disabilities aggravated his essential hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appeal was therefore remanded in January 2014 for an addendum opinion regarding aggravation, which was rendered in March 2014.  The Board therefore finds that there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Board finds that the August 2013 report in conjunction with the March 2014 addendum are adequate medical opinions on which to base a decision.  Specifically, they were done based on a review of the record, to include the in-service treatment records and post-service treatment records, as well as the Veteran's lay history.  The examiner provided the underlying rationale for the opinion offered.  See Barr, supra.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the option of a personal hearing.  Thus, the duties to notify and assist have been met. 





Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, DC 7101 Note 1 (2013).

The Veteran in this case contends that his hypertension is secondary to and/or aggravated by his service-connected disabilities.  He contends in his October 2010 VA Form 9 Substantive Appeal that his high blood pressure is caused by constant back pain from his service-connected back disability.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hypertension or high blood pressure.  Upon entry into service, the Veteran's August 1972 examination showed him to be in good health.  In September 1972, his blood pressure was 100/60.  In May 1974, he had a blood pressure of 110/80.  In August 1974, his blood pressure was 120/82.  In October 1974, it was 110/80, and also 128/72 during the same month.  His separation physical showed no notations of heart trouble or high blood pressure.  His blood pressure was 108/68 upon examination in May 1975.  July 1975 VA treatment records show a blood pressure of 120/80.

With regard to the post-service evidence, the claims file shows treatment records from November 1991 noting that the Veteran's blood pressure was 120/90. 

The Veteran himself contends that his hypertension was first diagnosed in 1995 by a private physician in Puerto Rico.  
Private physician records show treatment for hypertension in December 2002 and a blood pressure of 150/125, as well as a notation of a family history of hypertension. March 2003 records show a blood pressure of 130/90 and that the Veteran was taking Avalide.  These private records show hypertension treatment through October 2005.  The Veteran also had notations of hypertension treatment in 2006 by a Dr. M.V., who noted his blood pressure was elevated at 160/100.  

The Veteran asserted in a lay statement submitted in August 2013 that his headaches in service and pain were related to his high blood pressure.  

The Veteran was afforded a VA examination in August 2013.  The examiner opined that the Veteran's hypertension is not etiologically related to service or caused by his other service-connected disabilities.  Specifically, the examiner noted that the service medical records were reviewed and were silent for elevated blood pressure measures, including upon separation from service.  The examiner noted the Veteran stating he was not diagnosed until 1995 by a private physician, twenty years after discharge from service.  The examiner further stated that the medical literature was reviewed regarding etiologies of the Veteran's service-connected conditions (rhinitis, invertebral disk syndrome, a shoulder condition, and scars) and hypertension.  The examiner noted that these conditions are different medical conditions in different anatomical regions, with different pathophysiological mechanisms, and they are not etiologically related.   Therefore, the examiner opined that the Veteran's hypertension is not secondary to his service-connected disabilities.  

In March 2014, the same VA examiner also provided an addendum opinion to address whether the Veteran's headaches during service were a sign of hypertension, and whether his hypertension is aggravated by his-service connected disabilities.  She stated that regarding the Veteran's assertions that his headaches during service were related to his hypertension, there is no evidence in the service treatment records of any recorded elevated blood pressure that would establish a possible relationship between the claimed headaches and hypertension.  The examiner further stated that the Veteran's hypertension was not caused by or aggravated by any of his service connected disabilities, because hypertension is a vascular chronic disease with a completely different mechanism to his service-connected disabilities of rhinitis, scars, and intervertebral disc syndrome.  She opined that there was no evidence that the Veteran's hypertension underwent a permanent increase beyond its natural progression due to any service-connected disabilities.  She also stated that regarding the Veteran's assertions that pain from his back conditions elevates his hypertension, there is no evidence in medical literature to sustain these allegations.  

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  The Board notes that the Veteran's available service treatment records do not reflect that the Veteran had high blood pressure or hypertension during service.  Nor does the claims file contain any competent medical or lay evidence linking a current diagnosis of hypertension to service.  The August 2013 VA examiner opined that there was no etiological relationship given that there were no elevated blood pressure readings in service and the Veteran did not have a diagnosis until twenty years after service.  Therefore, service connection cannot be warranted on a direct basis.  

With regard to establishing service connection on a secondary basis, the Board notes that, in VA examinations reports dated in August 2013 and the addendum in March 2014, the competent medical examiner has opined that the Veteran's hypertension is not related to his service-connected disabilities on a secondary or aggravation basis.  The VA examiner opined that is less likely than not that this Veteran's hypertension was caused by or aggravated by his service-connected disabilities.  These opinions are based on a review of the Veteran's service treatment records, his medical history since service, and his other diagnosed disabilities.  The examiner provided the underlying reasons for the conclusions that are made.  The claims file contains no credible evidence to the contrary.  Therefore, the Board finds the August 2013 and March 2014 opinions highly probative on the issue of whether a nexus exists between the Veteran's service-connected disabilities and his hypertension.  Because the opinions are against the claim, service connection cannot be established on a secondary basis. 

The Board has considered the Veteran's contentions that his hypertension is related to his service-connected disabilities including pain from his service-connected back condition, and that headaches in service were a sign of hypertension.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he has a current diagnosis of hypertension that is related to his service connected disabilities, or directly to service, based on symptoms of headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise such that he can relate his hypertension to complex disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Furthermore, the Veteran himself acknowledged through his lay statement that he was not diagnosed until 1995.  Thus, his lay assertions regarding etiology are far outweighed by the medical opinions of record provided by the VA examiner who had full access to the Veteran's medical history and offered rationales for her opinions.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for hypertension must be denied on presumptive, direct, and secondary bases.  See 38 U.S.C.A §5107 (West 2002).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for essential hypertension, to include as secondary to service-connected disabilities, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


